DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement’s (IDS)’s submitted on 08/30/2019 and 06/23/2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" in Figure 2 and "1" in Figure 1 have both been used to designate “robot(s)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show 240, 281c as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1640.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S16” in Figure 5 has been used to designate both “recognize response” and “completely load bag”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 11 and discloses identical features and are not distinguishable from one another. Since claims 13-15 depend from claim 12 they are also rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 9,827,677 B2) hereinafter Gilbertson in view of Collett et al. (U.S. Publication No. 2020/0129350 A1) hereinafter Collett.

Regarding claim 1, Gilbertson discloses a method of controlling a mobile robot, the method comprising: 
receiving user input including a predetermined service request by the mobile robot [see Column 10 lines 47-55 - discusses receiving user input to perform a particular task];
determining a size of an article to be carried, by the mobile robot [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors]; and 
forming an inclined surface by controlling a slide module see Figure 10 below - depicts an inclined surface 218a formed to accommodate an object (bin) based on the size (see Column 33 lines 19-36), the inclined surface 218a, see Figure 2B below and see Column 15 lines 22-38 - discusses extending out slide (second slide of slide module) 218b , see Figure 10 below - depicts that the object is kept level by the shovel tool forming an inclined surface with slide (first slide of slide module)  218a (second slide of slide module)].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson


    PNG
    media_image2.png
    113
    256
    media_image2.png
    Greyscale

Figure 2B of Gilbertson

However, Gilbertson fails to disclose forming an inclined surface by controlling a slide module disposed above a tray to move at least one slide of the slide module to protrude.

Collett discloses forming an inclined surface by controlling a slide module disposed above a tray to move at least one slide of the slide module to protrude [see Figure 3 below - depicts a slide module (106/108) disposed above a tray(s) 216/214/212 (see Figure 5 below for tray(s) 216/214/212)].

    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Collett suggests that by having a tray allows for receiving objects [see Paragraph 0042].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a tray as taught by Collett in order to receive objects [Collett, see Paragraph 0042]. 

Regarding claim 2, Gilbertson and Collett disclose the invention with respect to claim 1. Collett further discloses wherein the mobile robot is configured in such a way that the tray is defined as a plat surface that accommodates the article to be carried [see Figure 5 below - depicts a tray(s) 216/214/212) that holds an object] and that the slide module is disposed above the tray [see Figure 2 below - depicts the slide module 106/108 disposed above the tray 216] and includes the at least one slide moved to protrude in a direction parallel to the tray [see Figure 5 below - depicts the second slide 108 extending in a direction parallel to tray 216 (see Paragraph 0042 - the tray 216 slopes downwardly and rearwardly)].

    PNG
    media_image5.png
    273
    371
    media_image5.png
    Greyscale

Figure 2 of Collett


    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett


Collett suggests that current systems struggle with accommodating multiple level surfaces [see Paragraph 0004] and that moving a second ramp along with a first ramp (disposed above a tray) to form an inclined surface alleviates that deficiency [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a two-ramp system with a tray as taught by Collett in order to accommodate multiple level surfaces [Collett, see Paragraph 0004 and see Paragraph 0006].

Regarding claim 3, Gilbertson and Collett disclose the invention with respect to claim 2. Collett further discloses wherein the forming the inclined surface includes disposing the slide module above the tray and moving the at least one slide to protrude in the direction parallel to the tray [see Figure 4 below - depicts an inclined surface formed with the slide modules 106/108, see Figure 5 below - depicts the second slide 108 extending in a direction parallel to tray 216 (see Paragraph the tray 216 slopes downwardly and rearwardly)]. 

    PNG
    media_image6.png
    293
    386
    media_image6.png
    Greyscale

Figure 4 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Collett suggests that current systems struggle with accommodating multiple level surfaces [see Paragraph 0004] and that moving a second ramp along with a first ramp (disposed above a tray) in a parallel direction to a tray to form an inclined surface alleviates that deficiency [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a two-ramp system that moves parallel to a tray as taught by Collett in order to accommodate multiple level surfaces [Collett, see Paragraph 0004 and see Paragraph 0006].

Regarding claim 4, Gilbertson and Collett disclose the invention with respect to claim 3. Gilbertson further discloses wherein the forming the inclined surface includes forming the inclined surface by controlling a motor of the slide module to tilt the at least one slide that protrudes [see Figure 10 below - depicts an inclined surface 218, and see Column 34 lines 32-49 - discusses causing the slide module 218b to tilt down].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson

Regarding claim 7, Gilbertson and Collett disclose the invention with respect to claim 1. Gilbertson further discloses wherein the determining the size of the article to be carried includes acquiring an image from an image sensor and extracting a size of the article to be carried by learning an object [see Column 33 lines 25-30 - discusses determining properties (size) of an object using a camera].

Regarding claim 10, Gilbertson discloses a mobile robot comprising: 
a driving part configured to move the body [see Column 5 lines 52-55 – discusses that the support base has wheels to move the robotic device, and see Column 13 lines 3-7 – discusses a power source (electrical/gasoline/hydraulic)]; 
an image sensor configured to capture an image of a traveling area and to generate image information [see Column 11 lines 42-67 – discusses using a camera to sense the environment of the robotic device and determine geometry of a surface of the environment, and see Column 12 lines 1-3 – camera helps with navigation]; 

a controller configured to determine a size of the article to be carried [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors] and to form an inclined surface by controlling a slide module see Figure 10 below - depicts an inclined surface 218a formed to accommodate an object (bin) based on the size (see Column 33 lines 19-36), the inclined surface 218a, see Figure 2B below and see Column 15 lines 22-38 - discusses extending out slide (second slide of slide module) 218b , see Figure 10 below - depicts that the object is kept level by the shovel tool forming an inclined surface with slide (first slide of slide module)  218a (second slide of slide module)].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson


    PNG
    media_image2.png
    113
    256
    media_image2.png
    Greyscale

Figure 2B of Gilbertson

However, Gilbertson fails to disclose to form an inclined surface by controlling a slide module disposed above the tray to move at least one slide of the slide module to protrude depending on the size of the article to be carried.

Collett discloses form an inclined surface by controlling a slide module disposed above the tray to move at least one slide of the slide module to protrude depending on the size of the article to be carried [see Figure 3 below - depicts a slide module (106/108) disposed above a tray(s) 216/214/212 (see Figure 5 below for tray(s) 216/214/212)].
Collett suggests that by having a tray allows for receiving objects [see Paragraph 0042].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a tray as taught by Collett in order to receive objects [Collett, see Paragraph 0042]. 

    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Regarding claim 11, Gilbertson and Collett disclose the invention with respect to claim 10. Collett further discloses wherein the mobile robot is configured in such a way that the slide module is disposed above the tray [see Figure 2 below - depicts the slide module 106/108 disposed above the tray 216] and includes the at least one slide moved to protrude in a direction parallel to the tray [see Figure 5 below - depicts the second slide 108 extending in a direction parallel to tray 216 (see Paragraph 0042 - the tray 216 slopes downwardly and rearwardly)].

    PNG
    media_image5.png
    273
    371
    media_image5.png
    Greyscale

Figure 2 of Collett


    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett


Collett suggests that current systems struggle with accommodating multiple level surfaces [see Paragraph 0004] and that moving a second ramp along with a first ramp (disposed above a tray) to form an inclined surface alleviates that deficiency [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a two-ramp system with a tray as taught by Collett in order to accommodate multiple level surfaces [Collett, see Paragraph 0004 and see Paragraph 0006].

Regarding claim 12, Gilbertson and Collett disclose the invention with respect to claim 11. Collett further discloses wherein the slide module is disposed above the tray [see Figure 2 below - depicts the slide module 106/108 disposed above the tray 216] and moves the at least one slide to protrude in a direction parallel to the tray [see Figure 5 below - depicts the second slide 108 extending in a direction parallel to tray 216 (see Paragraph 0042 - the tray 216 slopes downwardly and rearwardly)].


    PNG
    media_image5.png
    273
    371
    media_image5.png
    Greyscale

Figure 2 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Collett suggests that current systems struggle with accommodating multiple level surfaces [see Paragraph 0004] and that moving a second ramp along with a first ramp (disposed above a tray) to form an inclined surface alleviates that deficiency [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a two-ramp system with a tray as taught by Collett in order to accommodate multiple level surfaces [Collett, see Paragraph 0004 and see Paragraph 0006].

Regarding claim 13, Gilbertson and Collett disclose the invention with respect to claim 12. Gilbertson further discloses wherein the inclined surface is formed by controlling a motor of the slide module to tilt the at least one slide that protrudes [see Figure 10 below - depicts an inclined surface 218, and see Column 34 lines 32-49 - discusses causing the slide module 218b to tilt down].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson

Regarding claim 16, Gilbertson and Collett disclose the invention with respect to claim 11. Gilbertson further discloses wherein the controller acquires an image from the image sensor and extracts a size of the article to be carried by learning an object [see Column 33 lines 25-30 - discusses determining properties (size) of an object using a camera].

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Gilbertson in view of Collett further in view of Matsuoka et al. (U.S. Publication No. 2019/0193620 A1) hereinafter Matsuoka.

Regarding claim 5, Gilbertson and Collett disclose the invention with respect to claim 3. Collett further discloses see Figure 3 below - depicts a first ramp 106 that is extended out] and then moving a second slide disposed above the first slide to protrude from the first slide [see Figure 4 below - depicts a second ramp 108 that rolls over the first ramp to form the inclined surface]. Gilbertson further discloses determining the size of an object [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors].

    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett


    PNG
    media_image6.png
    293
    386
    media_image6.png
    Greyscale

Figure 4 of Collett

However, the combination of Gilbertson and Collett fails to disclose when a size of the article to be carried is equal to or greater than a predetermined size, the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide.

Matsuoka discloses when a size of the article to be carried is equal to or greater than a predetermined size [see Paragraphs 0041-0042 – discusses adjusting size of the slope board (see Figure 8 below) depending on the size of the object that is to be transported], the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide [see Paragraph 0041 and see Figure 8 below – depicts a first slide 87a/b that forms an incline disposed below a second slide 87c].

    PNG
    media_image7.png
    392
    475
    media_image7.png
    Greyscale

Figure 8 of Matsuoka

Matsuoka suggests that optimum feed-out length for slides makes loading and unloading an article smooth [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a multi ramp system that adjust ramp length based on object size as taught by Matsuoka for smooth unloading and loading of articles [Matsuoka, see Paragraph 0010].

Regarding claim 6, Gilbertson, Collett, and Matsuoka disclose the invention with respect to claim 5. 
However, the combination of Gilbertson, Collett, and Matsuoka fails to disclose wherein movement of the second slide is controlled to satisfy a condition in which the sum of a length of the first slide and a length that the second slide protrudes is greater than a width of the article to be carried.

	It is difficult to move large objects up an inclined ramp when the object is larger than the ramp. Since Gilbertson teaches determining the size of an object and Matsuoka discloses adjusting a multi slide ramp to accommodate for object size. It would have been obvious to extend the ramp (increase sum of length of ramp via slides to be longer than the width of an object) in order to accommodate the moving of large objects up an incline.

 
Regarding claim 14, Gilbertson and Collett disclose the invention with respect to claim 12. Collett further discloses see Figure 3 below - depicts a first ramp 106 that is extended out] and then moving a second slide disposed above the first slide to protrude from the first slide [see Figure 4 below - depicts a second ramp 108 that rolls over the first ramp to form the inclined surface]. Gilbertson further discloses determining the size of an object [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors].

    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett


    PNG
    media_image6.png
    293
    386
    media_image6.png
    Greyscale

Figure 4 of Collett

However, the combination of Gilbertson and Collett fails to disclose when a size of the article to be carried is equal to or greater than a predetermined size, the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide.

Matsuoka discloses when a size of the article to be carried is equal to or greater than a predetermined size [see Paragraphs 0041-0042 – discusses adjusting size of the slope board (see Figure 8 below) depending on the size of the object that is to be transported], the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide [see Paragraph 0041 and see Figure 8 below – depicts a first slide 87a/b that forms an incline disposed below a second slide 87c].

    PNG
    media_image7.png
    392
    475
    media_image7.png
    Greyscale

Figure 8 of Matsuoka

Matsuoka suggests that optimum feed-out length for slides makes loading and unloading an article smooth [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a multi ramp system that adjust ramp length based on object size as taught by Matsuoka for smooth unloading and loading of articles [Matsuoka, see Paragraph 0010].

Regarding claim 15, Gilbertson, Collett, and Matsuoka disclose the invention with respect to claim 14.
However, the combination of Gilbertson, Collett, and Matsuoka fails to disclose wherein movement of the second slide is controlled to satisfy a condition in which the sum of a length of the first slide and a length that the second slide protrudes is greater than a width of the article to be carried.

It is difficult to move large objects up an inclined ramp when the object is larger than the ramp. Since Gilbertson teaches determining the size of an object and Matsuoka discloses adjusting a multi slide ramp to accommodate for object size. It would have been obvious to extend the ramp (increase sum of length of ramp via slides to be longer than the width of an object) in order to accommodate the moving of large objects up an incline.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Gilbertson in view of Collett further in view of Favis et al. (U.S. Publication No. 2019/0143527 A1) hereinafter Favis.

Regarding claim 8, Gilbertson and Collett disclose the invention with respect to claim 1. Gilbertson further discloses receiving user input [see Column 10 lines 47-55 - discusses receiving user input to perform a particular task].
However, the combination of Gilbertson and Collett fails to disclose: 
asking about whether the article is carried; 
receiving a response of the user in response to the asking; and 
analyzing whether a user request is present, from the response of the user.

Favis discloses:
asking a question [see Paragraph 0042 - discusses a an output response by a robot that is received by an user (see Paragraph 0058 - discusses that the robot asks questions to the user)]; 
receiving a response of the user in response to the asking [see Paragraph 0042 - discusses that the user responds with a voice]; and 
analyzing whether a user request is present, from the response of the user [see Paragraph 0042 - discusses whether a user response is received from the user].

It is known for a robot to ask a user if that user requires a service. Therefore, in the case where the service is luggage carrying, it would have been obvious to apply the teaching of a robot asking a user if a service is requested as taught by Favis to a luggage carrying service environment.

Regarding claim 17, Gilbertson and Collett disclose the invention with respect to claim 11. Gilbertson further discloses receiving user input [see Column 10 lines 47-55 - discusses receiving user input to perform a particular task].

However, the combination of Gilbertson and Collett fails to disclose: 
wherein the controllers asks about whether the article is carried and analyzes whether a user request is present, from the response of the user to the asking.

Favis discloses:
asking a question [see Paragraph 0042 - discusses a an output response by a robot that is received by an user (see Paragraph 0058 - discusses that the robot asks questions to the user)] and analyzes whether a user request is present [see Paragraph 0042 - discusses whether a user response is received from the user], from the response of the user to the asking [see Paragraph 0042 - discusses that the user responds with a voice].

It is known for a robot to ask a user if that user requires a service. Therefore, in the case where the service is luggage carrying, it would have been obvious to apply the teaching of a robot asking a user if a service is requested as taught by Favis to a luggage carrying service environment.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Gilbertson in view of Collett further in view of Xiao et al. (U.S. Publication No. 2020/0026280 A1) hereinafter Xiao.

Regarding claim 9, Gilbertson and Collett disclose the invention with respect to claim 1. 
However, the combination of Gilbertson and Collett fails to disclose:
searching for the user at a short distance, 
following the retrieved user, and 
acquiring an image of the user, by the mobile robot.

Xiao discloses: 
searching for a user at a short distance [see Paragraph 0026 - discusses that a user authenticates (by using their face) themselves using a camera on the robot], 
following the retrieved user [see Paragraph 0026 - discusses that the robot follows the user], and 
acquiring an image of the user, by a mobile robot [see Paragraph 0030 - discusses that a camera detects the user].

Xiao suggests that current systems do not use the environmental information (via image) to follow a user [see Paragraph 0004], therefore there is a need for an efficient system and method for transporting and delivering to a preferred environment [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user request as taught by Gilbertson to include command to follow a user using environmental information with a camera as taught by Xiao in order to efficiently transport and deliver goods to a preferred environment [Xiao, see Paragraphs 0004-0005].

Regarding claim 18, Gilbertson and Collett disclose the invention with respect to claim 11. 
However, the combination of Gilbertson and Collett fails to disclose:
wherein the mobile robot searches for the user at a short distance, 
follows the retrieved user, and 
acquires an image of the user.

Xiao discloses: 
wherein the mobile robot searches for the user at a short distance [see Paragraph 0026 - discusses that a user authenticates (by using their face) themselves using a camera on the robot], 
follows the retrieved user [see Paragraph 0026 - discusses that the robot follows the user], and 
acquires an image of the user [see Paragraph 0030 - discusses that a camera detects the user].

Xiao suggests that current systems do not use the environmental information (via image) to follow a user [see Paragraph 0004], therefore there is a need for an efficient system and method for transporting and delivering to a preferred environment [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user request as taught by Gilbertson to include command to follow a user using environmental information with a camera as taught by Xiao in order to efficiently transport and deliver goods to a preferred environment [Xiao, see Paragraphs 0004-0005].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Gilbertson in view of Collett in view of Xiao further in view of Skaaksrud et al. (U.S. Publication No. 2022/0009087 A1) hereinafter Skaaksrud.

Regarding claim 19, Gilbertson, Collett, and Xiao disclose the invention with respect to claim 18.
However, the combination of Gilbertson, Collett, and Xiao fails to disclose wherein the mobile robot transmits information indicating that carrying is terminated, to a server, and returns to a start point.

Skaaksrud discloses wherein the mobile robot transmits information indicating that carrying is terminated, to a server [see Paragraph 0224 - discusses that a server access context data (comprises historic data), see Paragraph 0230 - historic data comprises whether a shipment was successfully delivered by a robot, and see Paragraph 0973 – discusses receiving a dispatch command in a server which includes destination delivery information related to delivery of the ordered item], and returns to a start point [see Paragraphs 0975-0976 - discusses delivering (an object) from an origin location to a destination location, and returning to the origin location once the shipment is removed from the robot].

Skaaksrud suggests that current logistic methods are inefficient and that the system presented is more extensive, robust, adaptive, and interactive [see Paragraph 0005-0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot as taught by Gilbertson to include a server that determines when a delivery is over and returns a vehicle back to an origin as taught by Skaaksrud in order to efficiently transport and deliver goods in a more extensive, robust, adaptive, and interactive way [Skaaksrud, see Paragraph 0005-0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 9,720,414 B1 – discusses a robot that handles luggage in an airport, the robot greets a user, has the user check in, autonomously loads bags and carries the bags away.

U.S. Publication No. 2020/0361078 A1 – discusses an article carrying robot that first interacts with a user, and the user interacts back with their voice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665